By the Court —
Wilson, C. J.
— The Appellant can not be heard in this case to deny the validity of the mortgage sale.
That sale was confirmed by the Court, not only by his consent, but at his instance. See Blake vs. McKusick, 8 Minn. Rep., 338.
The evidence and the facts fully justify the findings of the’ Judge, who tried this cause below, “ That the entry of the plain*255tiff into said premises was made under the- mortgage sale and foreclosureand “ that the defendant before the commencement of this action ratified and approved said salé.” This being the case, it is too well settled to admit of a doubt that the respondent has a right of action for the balance due on the note secured by-said mortgage.
Judgment below affirmed,